DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, applicant should clarify if “printed circuit board” in line 2 refers to “printed circuit board” in lines 1-2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jitaru (U.S. PG. Pub. No. 2004/0080978 A1).
With respect to claim 12, Jitaru teaches a magnetic core for an integrated magnetic assembly (Figure 4a), the magnetic core comprising:
a first component 4 comprising a first face 20 and a winding leg 21 extending from the first face, the winding leg comprising a top face 22 spaced from and oriented generally parallel to the first face; and
a second component 2 coupled to the first component, the second component comprising (1) a second face 23 facing the first face, (ii) a third face 24 recessed from and oriented generally parallel to the second face, and (iii) a recess sidewall 25 extending between the second face and the third face;
wherein the third face and the recess sidewall define a recess within the second face; and
wherein a gap 26 is defined between the top face and the third face,
wherein the first component and the second component are coupled and define a main magnetic flux path 10 and or 12 along which magnetic flux flows when an input winding input winding 8 coupled to the magnetic core is coupled to an electrical current, and
wherein fringing flux 151 and or 152 at least in part due to the presence of the gap is induced, the fringing flux flowing in a direction extending from a sidewall of the winding leg and generally perpendicular to the sidewall of the winding leg such that eddy current generated by the fringing flux at least partially cancels itself (paras. [0026], and [0031]).

    PNG
    media_image1.png
    447
    603
    media_image1.png
    Greyscale

With respect to claim 13, Jitaru teaches the magnetic core of Claim 12, wherein the top face is positioned between the second face and the third face (para. [0031]).
With respect to claim 14, Jitaru teaches the magnetic core of Claim 12, wherein the second face is offset a first distance from the first face, wherein the top face is offset a second distance from the first face, and wherein the first distance is less than the second distance (para. [0031]).
With respect to claim 16, Jitaru teaches the magnetic core of Claim 12, further comprising a first non- winding leg (e.g. right outer leg) extending from the first face, the first non-winding leg comprising a first distal face (upper face of right outer leg) spaced from and oriented generally parallel to the first face (para. [0031]).
With respect to claim 17, Jitaru teaches the magnetic core of Claim 16, further comprising a second non- winding leg (e.g. left outer leg) extending from the first face, the second non-winding leg comprising a second distal face (upper face of left outer leg) coplanar with the first distal face (para. [0031]).
With respect to claim 18, Jitaru teaches a method of assembling an integrated magnetic assembly (Figure 4A), the method comprising:
winding an input winding 8 around a winding leg 21 of a first component 4 such that the input winding is inductively coupled to the first component, wherein the first component includes a first face 20, wherein the winding leg extends from the first face, and wherein the winding leg including a top face 22 spaced from and oriented generally parallel to the first face;
winding an output winding 8 around the winding leg of the first component such that the output winding is inductively coupled to the first component; and
coupling a second component 2 to the first component, the second component including (i) a second face 23, (1i) a third face 24 recessed from and oriented generally parallel to the second face, and (iii) a recess sidewall 25 extending between the second face and the third face, wherein the third face and the recess sidewall define a recess within the second face,
wherein a gap 26 is defined between the top face and the third face,
wherein the input winding and the output winding are in a planar configuration,
wherein the first component and the second component are coupled and define a main magnetic flux path 10 and or 12 along which magnetic flux flows when the input winding is coupled to an electrical current, and
wherein fringing flux 151 and or 152 at least in part due to the presence of the gap is induced to flow in a direction generally parallel to the input winding and the output winding (paras. [0026], and [0031]).
With respect to claim 19, Jitaru teaches the method of Claim 18, further comprising coupling a printed circuit board 6 to the second component such that printed circuit board is positioned between the first component and the second component and couples the first component to the second component (para. [0026]).
With respect to claim 20, Jitaru teaches the method of Claim 18, wherein coupling the second component to the first component comprises positioning the top face between the second face and the third face (para. [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jitaru, as applied to claim 12 above, and further in view of Takeuchi et al. (U.S. Patent No. 5,506,560).
With respect to claim 15, Jitaru teaches the magnetic core of Claim 12. Jitaru does not expressly teach the recess sidewall is an annular sidewall.
Takeuchi et al., hereinafter referred to as “Takeuchi,” teaches a magnetic core for an integrated magnetic assembly (Fig. 1), the recess sidewall (vertical wall between the second face and third face) is an annular sidewall (col. 3, lines 26-32). As seen in Fig. 7a of Takeuchi, for example, the winding leg is annular, and the recess to receive the winding leg would also be annular. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the annular sidewall as taught by Takeuchi to the magnetic core for an integrated magnetic assembly of Jitaru to conform with the winding leg to provide uniform magnetic gap.

Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jitaru in view of Takeuchi.
With respect to claim 1, Jitaru teaches an integrated magnetic assembly (Figure 4A) comprising: 
a magnetic core 4 and 2 comprising:
a first component 4 comprising a first face 20 and a winding leg 21 extending from the first face, the winding leg comprising a top face 22 spaced from and oriented generally parallel to the first face;
a second component 2 coupled to the first component, the second component comprising (i) a second face 23 facing the first face, (ii) a third face 24 recessed from and oriented generally parallel to the second face, and (iii) a recess sidewall 25 extending between the second face and the third face, wherein the third face and the recess sidewall define a recess within the second face, and wherein a gap 26 is defined between the top face and the third face;
an input winding 8 inductively coupled to the magnetic core, the input winding wound around the winding leg; and
an output winding 8 inductively coupled to the magnetic core, the output winding wound around the winding leg,
wherein the input winding and the output winding define an outer winding perimeter (outer periphery), 
wherein the first component and the second component are coupled and define a main magnetic flux path 10 and or 12 along which magnetic flux flows when the input winding is coupled to an electrical current, and
wherein fringing flux 150 and or 152 at least in part due to the presence of the gap is induced to flow in a direction generally parallel to the input winding and the output winding (paras. [0026], and [0031]). Jitaru does not expressly teach a radial distance between a center point of the winding leg and the outer winding perimeter is less than the radial distance between a center point of the third face and the recess sidewall.
Takeuchi teaches an integrated magnetic assembly (annotated Fig. 1)
wherein a radial distance (distance between elements 50 and 52) between a center point 50 of the winding leg and the outer winding perimeter 52 is less than the radial distance (distance between elements 51 and 53) between a center point 51 of the third face and the recess sidewall 53 (col. 2, lines 21-26). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic core structure as taught by Takeuchi to the integrated magnetic assembly of Jitaru to improve power transfer efficiency (col. 1, lines 48-51).
With respect to claim 2, Jiratu in view of Takeuchi teaches the integrated magnetic assembly of Claim 1, wherein the top face is located between the second face and the third face (Jiratu, para. [0031], Takeuchi, col. 3, lines 26-32).
With respect to claim 3, Jiratu in view of Takeuchi teaches the integrated magnetic assembly of Claim 1, wherein the second face is offset a first distance from the first face, wherein the top face is offset a second distance from the first face, and wherein the first distance is less than the second distance (Jiratu, para. [0031], Takeuchi, col. 3, lines 26-32).

    PNG
    media_image2.png
    583
    510
    media_image2.png
    Greyscale

With respect to claim 4, Jiratu in view of Takeuchi teaches the integrated magnetic assembly of Claim 1, wherein the recess sidewall is an annular sidewall (Takeuchi, col. 3, lines 26-32). As seen in Fig. 7a of Takeuchi, for example, the winding leg is annular, and the recess to receive the winding leg would also be annular. 
With respect to claim 5, Jiratu in view of Takeuchi teaches the integrated magnetic assembly of Claim 1, wherein the first component further comprises a first non- winding leg (e.g. right outer leg) extending from the first face, the first non-winding leg comprising a first distal face (upper face of right outer leg) spaced from and oriented generally parallel to the first face (Jiratu, para. [0031]).
With respect to claim 6, Jiratu in view of Takeuchi teaches the integrated magnetic assembly of Claim 5, wherein the first component further comprises a second non-winding leg (e.g. left outer leg) extending from the first face, the second non-winding leg comprising a second distal face (upper face of left outer leg) coplanar with the first distal face (Jiratu, para. [0031]).
With respect to claim 7, Jiratu in view of Takeuchi teaches the integrated magnetic assembly of Claim 5, further comprising a non-winding leg sidewall extending between the first face and the first distal face, wherein the radial distance between the center point of the third face and the recess sidewall is less than a radial distance between a center point of the winding leg and the non- winding leg sidewall (Takeuchi, see Fig. 1, col. 3, lines 26-32).
With respect to claim 11, Jiratu in view of Takeuchi teaches the integrated magnetic assembly of Claim 1, wherein the magnetic core is ferrite (Jiratu, para. [0026], Takeuchi, col. 3, lines 13-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837